Per Ouriam. Appellant, who was a stockholder to the extent of $3,000 in the German Savings Bank of Chicago, was sued by appellee to recover the balance due the latter from the bank, as shown by the pass book of appellee, in which his deposits in the bank were entered. The charter of the bank makes the stockholders individually liable for the debts of the bank to amount of their stock. Appellant sets up the statute of limitations of five years, but as the question is precisely that determined in Shalucky v. Field, 121 Ill. 617, we are not at liberty to depart from that ruling, which is adverse to appellant. The only other defense relied on, was a decree and certain other proceedings in a suit in chancery, to which appellant was a party, and which resulted in the payment by him of a small portion of his stock liability for the benefit of the creditors of the bank. Appellee was not a party to that suit, and received no benefit whatever from the decree therein, and the established rule that a decree binds no one who is not a party to it, must be appilied here. The judgment is affirmed. Judgment affirmed.